Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 11, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him in the custody of the Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The petition, which was supported by the deposition of the arresting officer and a laboratory report, contained nonhearsay allegations establishing a prima facie case of marijuana possession (see Matter of Rodney J., 83 NY2d 503 [1994]). The officer’s deposition, when read in conjunction with the laboratory report, established that appellant acted in concert with another person in possessing a substance, and that the substance was marijuana.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. When read as a whole, the police chemist’s testimony concerning her chemical tests and microscopic examination warranted the conclusion that the substance at issue was marijuana. Concur — Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.